Name: Council Regulation (EC) No 2399/97 of 24 November 1997 concerning the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania
 Type: Regulation
 Subject Matter: fisheries;  European construction;  Africa
 Date Published: nan

 Avis juridique important|31997R2399Council Regulation (EC) No 2399/97 of 24 November 1997 concerning the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania Official Journal L 332 , 04/12/1997 P. 0019 - 0019COUNCIL REGULATION (EC) No 2399/97 of 24 November 1997 concerning the conclusion of the Agreement in the form of an Exchange of Letters amending the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 in conjunction with the first sentence of Article 228 (2) and the first subparagraph of Article 228 (3) thereof,Having regard to the proposal from the Commission,Having regard to the opinion of the European Parliament (1),Whereas the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania was approved by Regulation (EC) No 408/97 (2);Whereas the Community and Mauritania have initialled an Agreement in the form of an Exchange of Letters amending the Cooperation Agreement;Whereas it is in the Community's interest to approve this Agreement in the form of an Exchange of Letters,HAS ADOPTED THIS REGULATION:Article 1 The Agreement in the form of an Exchange of Letters amending the Agreement on cooperation in the sea fisheries sector between the European Community and the Islamic Republic of Mauritania is hereby approved on behalf of the Community.The text of the Agreement in the form of an exchange of letters is attached to this Regulation.Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Agreement in the form of an exchange of letters in order to bind the Community.Article 3 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 November 1997.For the CouncilThe PresidentE. HENNICOT-SCHOEPGES(1) Opinion delivered on 6 November 1997 (not yet published in the Official Journal).(2) OJ L 62, 4. 3. 1997, p. 1.